                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 KEYSTONE ASSOCIATES LLC, a Utah             )
 limited liability company; CABLE            )
 MOUNTAIN PARTNERS LLC, a Utah               )
 limited liability company,                  )
                                             )
               Plaintiffs,                   )
                                             )
        v.                                   )          Civ. No. 18-1235-MN
                                             )
 BENJAMIN FULTON, an individual;             )
 ELKHORN CAPITAL GROUP, LLC, a               )
 Delaware limited liability company,         )
                                             )
               Defendants.                   )

                              MEMORANDUM OPINION



Timothy R. Dudderar, Jonathan A. Choa, POTTER ANDERSON & CORROON LLP, Wilmington,
Delaware. David J. Jordan, Michael R. Menssen, STOEL RIVERS LLP, Salt Lake City, Utah.
Counsel for Plaintiffs.

Robert J. Katzenstein, SMITH, KATZENSTEIN & JENKINS LLP, Wilmington, Delaware. Steven S.
Scholes, Peter B. Allport, MCDERMOTT WILL & EMERY LLP, Chicago, Illinois. John R. Gerstein,
Clyde & Co. US LLP, Washington, DC. Counsel for Defendants.




August 8, 2019
Wilmington, Delaware
NOREIKA, U.S. DISTRICT JUDGE

       Plaintiffs Keystone Associates LLC (“Keystone”) and Cable Mountain Partners LLC

(“Cable Mountain,” and collectively, “Plaintiffs”) have sued defendants Benjamin Fulton

(“Fulton”) and Elkhorn Capital Group, LLC (“Elkhorn,” and collectively, “Defendants”) for

securities fraud, common law fraud, and negligent misrepresentation. Fulton is the founder,

manager, and chief executive officer of Elkhorn.

       Pending before the Court is Defendants’ motion to dismiss the amended complaint for

failure to state a claim pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. (D.I. 16).

The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1331 and

28 U.S.C. § 1367. For the following reasons, Defendants’ motion to dismiss is GRANTED.

       BACKGROUND

       Three transactions between Plaintiffs and Defendants are at issue in this action. On

February 18, 2016, Keystone and Elkhorn entered into a subscription agreement (“the Subscription

Agreement”) whereby Elkhorn issued 1,110 Class A Units to Keystone in exchange for a capital

contribution of $1,000,000. (D.I. 17-1, Ex. 1(B) ¶ A). The amended complaint alleges that this

equity interest was later assigned and transferred to Cable Mountain. (D.I. 15 ¶ 22).

       On June 29, 2016, Cable Mountain entered into an agreement with Elkhorn to provide

Elkhorn a loan of $1,000,000 in exchange for a promissory note. (Id. ¶ 24). Cable Mountain had

the option to convert this promissory note into equity of Elkhorn. (Id.).

       On January 30, 2017, Keystone provided Elkhorn with a loan of $500,000 in exchange for

a convertible promissory note. (Id. ¶ 26). Under this promissory note, Keystone had the option to

convert all or any portion of the principal amount and accrued interest of the loan into equity of

Elkhorn. (Id.).




                                                  1
       According to the amended complaint, Plaintiffs engaged in all three transactions based on

the same misrepresentation. Specifically, Larry and John Lunt (managers of both Keystone and

Cable Mountain) exchanged emails with Fulton and Phil Ziesemer (the CEO and CFO of Elkhorn,

respectively) on February 6, 2016. (D.I. 15 ¶¶ 37, 43, 48). In that email exchange, Fulton and

Ziesemer purportedly represented that Barclays committed to making an unconditional $500,000

marketing payment to Elkhorn each year for next three years. (Id. ¶ 35). Contrary to that

representation, the annual $500,000 marketing payment was contingent upon Elkhorn selling

$100,000,000 of Barclays’ products annually. (Id. ¶ 29). Elkhorn is now insolvent, and Plaintiffs’

investments are “essentially worthless.” (Id. ¶ 34).

       STANDARD OF REVIEW

       “To survive a motion to dismiss, a civil plaintiff must allege facts that ‘raise a right to relief

above the speculative level on the assumption that the allegations in the complaint are true (even

if doubtful in fact).’” Victaulic Co. v. Tieman, 499 F.3d 227, 234 (3d Cir. 2007) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Dismissal under Rule 12(b)(6) is appropriate if a

complaint does not contain “sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly,

550 U.S. at 570); see also Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). A claim

is facially plausible “when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

678. The factual allegations do not have to be detailed, but they must provide more than labels,

conclusions, or a “formulaic recitation” of the claim elements. Twombly, 550 U.S. at 555-56. The

Court is not obligated to accept as true “bald assertions” or “unsupported conclusions and

unwarranted inferences.” Morse v. Lower Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997);




                                                   2
Schuylkill Energy Res., Inc. v. Pa. Power & Light Co., 113 F.3d 405, 417 (3d Cir. 1997). Instead,

“[t]he complaint must state enough facts to raise a reasonable expectation that discovery will reveal

evidence of [each] necessary element” of a plaintiff’s claim. Wilkerson v. New Media Tech.

Charter Sch. Inc., 522 F.3d 315, 321 (3d Cir. 2008) (internal quotation marks omitted). The court

must accept all well-pleaded factual allegations in the complaint as true and draw all reasonable

inferences in favor of the plaintiff. In re Rockefeller Ctr. Prop., Inc. Sec. Litig., 311 F.3d 198, 215

(3d Cir. 2002).

       DISCUSSION

       Plaintiffs’ amended complaint asserts three claims: securities fraud (Count 1), common law

fraud (Count 2), and negligent misrepresentation (Count 3). (D.I. 15 ¶¶ 36-52). Defendants raise

a multitude of arguments as to why the claims should be dismissed, including that: Cable Mountain

does not have standing to assert a claim based on Keystone’s purchase of Elkhorn Units or

Keystone’s loan to Elkhorn; Keystone does not have standing to assert a claim based on its

purchase of Elkhorn Units or Cable Mountain’s loan to Elkhorn; Defendants did not make a false

statement or omit a material fact to Keystone; Defendants did not direct the statements at issue to

Cable Mountain; all of the claims are defective for failure to allege justifiable reliance, loss

causation, and scienter; the Rule 10b-5 claims are time barred; and, finally, there was no fiduciary

relationship between the parties as required to state a claim for negligent omission. (D.I. 17). The

Court is unable to resolve some of these issues at this time, such as the statute of limitations,

because Defendants addressed the issue in only a cursory manner without citation to case law

supporting their specific assertions. Despite Defendants’ kitchen-sink approach to its motion to

dismiss, however, the Court finds that some of these arguments warrant dismissal of Plaintiffs’

amended complaint.




                                                  3
       A.      Cable Mountain

       Cable Mountain asserts federal and state law claims based on two transactions: Keystone’s

purchase of Elkhorn Units in February 2016 and its own loan to Elkhorn in June 2016.

               1.      The 2016 Purchase of Elkhorn Units

       Cable Mountain has not established that it has standing to assert a federal securities law

claim based on Keystone’s purchase of Elkhorn Units. Under Rule 10b-5, standing to assert a

claim is limited to “actual purchasers or sellers of securities.” Blue Chip Stamps v. Manor Drug

Stores, 421 U.S. 723, 755 (1975); Winer Family Trust v. Queen, 503 F.3d 319, 325 (3d Cir. 2007).

Here, there is no allegation that Cable Mountain purchased the Elkhorn Units from Defendants.

Instead, the amended complaint alleges that Keystone purchased the Elkhorn Units and “the equity

interest was later assigned and transferred to Cable Mountain.” (D.I. 15 ¶¶ 22-23).

       “It is well-established under federal securities law that securities fraud claims are not

automatically transferred to a subsequent purchaser upon the sale of the underlying security.”

U.S. Trust Co. of New York v. Alpert, 10 F. Supp. 2d 290, 303 (S.D.N.Y. 1998); see Bluebird

Partners v. First Fidelity Bank, N.A., 85 F.3d 970, 974 (2d Cir. 1996); Smith v. Ayres, 977 F.2d

946, 950 (5th Cir. 1992); In re Nucorp Energy Sec. Litig., 772 F.2d 1486, 1490 (9th Cir. 1985);

see also Lowry v. Baltimore & Ohio R.R., 707 F.2d 721, 723 (3d Cir. 1983) (en banc); Id. at 730

(Garth, J. and Sloviter, J., concurring) (stating that a “Rule 10b-5 action did not run with the

debentures”); Id. at 732 (Adams, J., concurring) (stating that “federal law does not provide for the

automatic assignment” of “causes of actions arising under the federal securities laws”).

       The law is not well-settled on whether securities fraud claims can be expressly assigned to

a subsequent purchaser. Dobyns v. Trauter, 552 F. Supp. 2d 1150, 1154 (W.D. Wash. 2008)

(stating that the law on express assignment is “less clear” than the law on automatic assignment).




                                                 4
At least two courts have held that Rule 10b–5 claims may be expressly assigned. Farey–Jones v.

Buckingham, 132 F.Supp.2d 92, 100–02 (E.D.N.Y.2001); AmeriFirst Bank v. Bomar, 757 F. Supp.

1365, 1371 (S.D. Fla. 1991). In addition, several members of an en banc panel of the Third Circuit

opined, in dicta, that express assignments are permissible. Lowry, 707 F.2d at 729-30. In contrast,

at least one court has held, under the circumstances presented in that case, that an express

assignment did not confer standing. Smith, 977 F.2d at 950.

       Ultimately, the Court need not resolve whether an express assignment effectively transfers

a securities fraud claim, because Plaintiffs acknowledge that the amended complaint does not

presently allege an express assignment of that claim. (D.I. 19 at 7). Plaintiffs have alleged only

the transfer of an equity interest, which does not establish that Cable Mountain has standing to

assert a securities fraud claim. Accordingly, any securities fraud claim that Cable Mountain has

against Defendants based on Keystone’s purchase of Elkhorn Units in February 2016 is dismissed

without prejudice.

       Defendants also argue that Cable Mountain lacks standing to assert its pendant state law

claims for the same reason it lacks standing to assert a federal securities law claim. (D.I. 17 at 8).

The parties have not cited any authority from the Third Circuit or Delaware state courts addressing

whether state law claims automatically transfer with the resale of a security. Other courts

considering the issue, however, have adopted the rule applied to federal securities law claims – i.e.

there is no automatic transfer. See, e.g., In re Nucorp, 772 F.2d at 1493 (applying New York law

which holds that “state law claims were not automatically transferred when the underlying security

was sold”); Lowry v. Baltimore & Ohio R.R., 629 F. Supp. 532, 533-34 (W.D. Pa. 1986)

(dismissing state law claims based on New York law because there is no automatic assignment of

state law claims when a debenture is resold). As the Nucorp court explained: “If causes of action




                                                  5
were automatically transferred, defendants could be subject to double liability, and the transferees

would recover damages even though they had suffered no injury, while the injured transferors

would recover nothing.” In re Nucorp, 772 F.2d at 1493.

         Ultimately, Cable Mountain, as the plaintiff, bears the burden of establishing standing.

FOCUS v. Allegheny Cnty. Ct. Com. Pl., 75 F.3d 834, 838 (3d Cir. 1996). Because Cable

Mountain has not sufficiently responded to Defendants’ argument that it lacks standing to assert

state law claims based on the purchase of the Elkhorn Units, its claims for common law fraud and

negligent misrepresentation are dismissed without prejudice. See Ciarlante v. CSX Corp., 629 F.

Supp. 534, 537 (W.D. Pa. 1986) (dismissing state law claims where plaintiffs failed to provide any

authority for the position that Maryland state law claims were automatically assigned upon the sale

of a debenture).

                2.      The 2016 Cable Mountain Loan

         Cable Mountain fails to state a claim for securities fraud, common law fraud, or negligent

misrepresentation based on its June 2016 loan to Elkhorn. To state a cognizable claim, Cable

Mountain must allege facts that create a plausible inference that Defendants actually made a

statement to Cable Mountain. See McCabe v. Ernst & Young, LLP., 494 F.3d 418, 424 (3d Cir.

2007).    Cable Mountain, however, was not in existence at the time Defendants sent the

February 6, 2016 email containing the alleged misrepresentation. Cable Mountain was formed

three months later, on April 29, 2016. 1 (D.I. 17-1, Ex. 2). Thus, it is impossible for Defendants

to have made a statement to Cable Mountain on February 6, 2016. Ultimately, “Plaintiffs cannot

premise [a] fraud claim on statements that were not made to them.” Lycan v. Walters, 904 F. Supp.




1
         The court may take judicial notice of a company’s certificate of incorporation on a motion
         to dismiss. Zomolosky v. Kullman, 70 F. Supp. 3d 595, 607 (D. Del. 2014).


                                                 6
884, 897 (S.D. Ind. 1995) (dismissing fraud claim where statements were made to a corporation in

which plaintiffs invested and not to the plaintiffs). Therefore, Cable Mountain’s claims for

securities fraud, common law fraud, and negligent misrepresentation based on its loan to Elkhorn

are dismissed without prejudice.

       B.     Keystone

       Like Cable Mountain, Keystone asserts claims of securities fraud, common law fraud, and

negligent misrepresentation based on two transactions: Keystone’s purchase of Elkhorn Units in

February 2016 and its own loan to Elkhorn in January 2017. An essential element of all three

claims is reliance on a false representation. McCabe, 494 F.3d at 424 (elements of a Rule 10b-5

claim); LVI Grp. Invs., LLC v. NCM Grp. Holdings, LLC, 2018 WL 1559936, at *1 (Del. Ch.

Mar. 28, 2018) (elements of a common law fraud claim); Kuhn Const. Co. v. Ocean & Coastal

Consultants, Inc., 844 F. Supp. 2d 519, 525 (D. Del. 2012) (elements of a negligent

misrepresentation claim). In other words, Keystone must allege facts showing that “but for the

fraudulent misrepresentation or omission, [it] would not have purchased or sold the security.”

McCabe, 494 F.3d at 425. All three claims for both transactions are based on the same alleged

misrepresentation in the February 6, 2016 email – that Barclays was providing a guaranteed annual

marketing payment of $500,000.

       Here, the amended complaint fails to allege that Defendants relied on the purported

misrepresentation regarding the $500,000 marketing payment. Instead, the amended complaint

alleges that the “critical factor” that caused Keystone to invest in Elkhorn was Elkhorn’s

“relationship with Barclays,” and Barclays’ endorsement of Elkhorn.         (D.I. 15 ¶¶ 20-21).

Specifically, the amended complaint alleges:

              Elkhorn’s purported relationship with Barclays was a critical factor
              in the Lunts decision to invest in Elkhorn. Elkhorn’s website touted



                                               7
               its “strategic partnership” with Barclays to promote the appearance
               of financial stability and credibility. Barclays itself claimed that
               Elkhorn was “very complementary to Barclays’ business, and very
               aligned to investors’ needs.”

               The Lunts trusted Barclays’ reputation. Barclays’ confidence in
               having Elkhorn sell products on their behalf gave the Lunts the
               confidence to invest in Elkhorn. The Lunts thus reasonably relied
               on Elkhorn’s representation in their decision to invest.

(Id.). The amended complaint underscores that Plaintiffs relied on Elkhorn’s relationship with

Barclays and not the marketing payment when deciding to invest when it alleges that “[Plaintiffs]

justifiably relied on the representations about the partnership between Elkhorn and Barclays that

were made by Defendants when making the decision to invest in Elkhorn.” (Id. ¶ 52). Because

Keystone has failed to plead facts showing that it justifiably relied on a false representation, it has

failed to state a claim for securities fraud, common law fraud, and negligent misrepresentation.

Accordingly, those claims are dismissed without prejudice.

       Keystone’s state law claims based on the 2016 Purchase of the Elkhorn Units are also

dismissed as barred by the anti-reliance clause in the Subscription Agreement. 2 Paragraph 4 of

the Subscription Agreement states:

               The parties each acknowledge and represent that no promise,
               representation, or inducement not contained in this Agreement has
               been made to them and that this Agreement contains the entire
               understanding between the parties with respect to the subject matter
               hereof.

(D.I. 17-1, Ex. 1(B) ¶ 4).

       “Delaware law enforces clauses that identify the specific information on which a party has

relied and which foreclose reliance on other information.” Prairie Capital III, L.P. v. Double E



2
       The anti-reliance clause in the Subscription Agreement would not bar state law claims
       based on Keystone’s 2017 loan to Elkhorn, because the Subscription Agreement does not
       govern that transaction.


                                                  8
Holding Corp., 132 A.3d 35, 50 (Del. Ch. 2015). Where the contract at issue contains an effective

anti-reliance clause, representations made outside the contract cannot form the basis for common

law fraud or negligent misrepresentation. ChyronHego Corporation v. Wight, 2018 WL 3642132,

at *1 (Del. Ch. July 31, 2018); see also Prairie Capital, 132 A.3d at 50 (stating that a party cannot

promise “that it will not rely on promises and representations outside of the agreement and then

shirk its own bargain”) (quoting Abry P’rs V, L.P. v. F & W Acq. LLC, 891 A.2d 1032, 1058

(Del. Ch. 2006)). Because paragraph 4 of the Subscription Agreement functions as an anti-reliance

clause, Plaintiffs cannot rely on extra-contractual statements, such as the February 6, 2016 email,

to establish a claim for common law fraud or negligent misrepresentation in connection with the

2016 purchase of the Elkhorn Units.

        Plaintiffs do not dispute that the Subscription Agreement contains an enforceable anti-

reliance provision. Instead, Plaintiffs argue that the extra-contractual statements were incorporated

into the Subscription Agreement through Keystone’s representation regarding due diligence.

Keystone represented and warranted in paragraph 2(a) of the Subscription Agreement that:

                   The Company has made available to Keystone all information that
                   Keystone has requested relating to the Company and an investment
                   in the Subscription Units, has afforded Keystone the opportunity to
                   discuss the investment with and to ask questions of the Company
                   and has provided answers to all of Keystone’s questions concerning
                   the offering of the Subscription Units. Keystone acknowledges
                   having received satisfactory answers to all of his [sic] questions
                   from representatives of the Company and having obtained sufficient
                   additional information requested by him [sic] of the Company and
                   its representatives.

(D.I. 17-1, Ex. 1(B) ¶ 2(a)). According to Plaintiffs, acknowledging that Elkhorn “has provided

answers to all of Keystone’s questions” means that the answers to those questions, including the

answers in the February 6, 2016 email, were incorporated into the Subscription Agreement.

(D.I. 19 at 15).



                                                   9
       Plaintiffs’ argument is unavailing.    It is contrary to general principles of contract

construction and made without any citations to supporting case law. Where the plain language of

a contract is unambiguous, Delaware courts construe the contract in accordance with that plain

meaning. BLGH Holdings LLC v. enXco LFG Holding, LLC, 41 A.3d 410, 414 (Del. 2012). A

plain reading of the clause on which Plaintiffs rely means that the Company has answered all of

Keystone’s questions regarding the Elkhorn Units. Finally, the clause Plaintiffs cite cannot

constitute an agreement by Elkhorn to incorporate extra-contractual statements into the

Subscription Agreement because the clause is part of a representation and warranty made by

Keystone, not by the Defendants.     Accordingly, Plaintiffs cannot rely on extra contractual

statements as the basis of their fraud and negligent misrepresentation claims in connection with

the February 2016 transaction.

       CONCLUSION

       For the foregoing reasons, Defendants’ motion to dismiss the amended complaint (D.I. 16)

is GRANTED. The amended complaint (D.I. 15) is dismissed without prejudice. An appropriate

order will be entered.




                                              10
